Citation Nr: 9909931	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's attempt to 
reopen his claim for service connection for a back disorder.


FINDINGS OF FACT

1.  In an unappealed decision of April 1953, the RO denied 
the veteran's claim for service connection for a back 
disorder.

2.  The veteran has submitted evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence of a nexus between 
the veteran's current back disorder and any in-service back 
injury.


CONCLUSIONS OF LAW

1.  The April 1953 rating decision is final; however, the 
veteran has submitted new and material evidence requiring the 
claim for service connection for a back disorder to be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1998).

2.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for residuals of a 
back injury was denied in an April 1953 rating decision.  The 
decision was based primarily on the fact that the veteran did 
not have a diagnosis of a current back disability that was 
not developmental in nature.  The veteran did not appeal this 
decision, but attempted to reopen the claim in April 1996.  
The RO issued a denial in January 1997, and, after medical 
records were submitted, a second denial in March 1997.  The 
January 1997 rating decision is now on appeal.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's April 1953 determination, that determination is 
final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17 1999).  The Board must 
review all evidence submitted since the claim was finally 
disallowed on any basis.  See Elkins v. West, No. 97-1534, 
slip op. at 5-6 (U.S. Ct. Vet. App. Feb. 17 1999).
 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The pertinent evidence contained in the claims file at the 
time of the RO's April 1953 decision was the following:  
service medical records; an April 1953 VA orthopedic 
examination report; an April 1953 x-ray of the lumbar spine; 
and a March 1953 letter from the veteran regarding attempts 
to obtain employment.

The pertinent evidence which has been associated with the 
claims file since the April 1953 rating decision is as 
follows:  an August 1996 x-ray of the cervical spine; 
September-October 1996 chiropractic treatment records; and 
private outpatient treatment records dated July 1996 through 
February 1997.

The April 1953 denial was based primarily on the fact that 
the veteran was not diagnosed with a back disability.  
Although a diagnosis of spondylolysis, L-5, was made, this 
condition was determined to be a constitutional abnormality.  
Furthermore, the medical examiner who diagnosed this 
condition in 1953 opined that it was not the cause of the 
veteran's back pain.  Newly submitted evidence, however, 
includes an August 1996 diagnosis of cervical disc 
degenerative changes and a January 1997 diagnosis of 
lumbosacral strain.  This information is significant and must 
be considered because a current disability, which was 
previously lacking, is relevant to whether the veteran is 
entitled to service connection.  The veteran's claim for 
service connection is therefore reopened.

Once it has been determined that the veteran has submitted 
new and material evidence to reopen the claim, the Board must 
consider whether the claim is well grounded.  See Winters v. 
West, supra, slip. op. at 4.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the claimant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service medical records show that the veteran sustained two 
back injuries while in service.  First, in June 1950, the 
veteran slipped on wet stairs in the barracks and struck his 
back.  He was diagnosed with sprain of the muscles of the 
back and was treated with infra red therapy and massage.  
Second, in November of 1950, he was exposed to a grenade 
blast which caused injury to the back and wrist.  It was 
noted, in November 1950, that the veteran experienced minimal 
back discomfort and extension of the lumbar region was 
limited.  In December 1951, the veteran complained of pain in 
the lower left lumbar region.  All examination findings in 
December 1951 were normal; however, x-rays were ordered but 
never performed.  The veteran was noted to be asymptomatic 
with respect to his back injury at discharge in June 1952.

The post-service medical evidence includes the April 1953 
orthopedic examination and x-ray report in which the veteran 
was found to have bilateral spondylolysis of 
L-5.  No other abnormalities were demonstrated.  The examiner 
concluded that spondylolysis was not causing the veteran's 
current back pain.  The next pertinent medical records are 
private medical treatment records beginning in July 1996. 
These records indicate in August 1996 that the veteran's 
physician observed narrowing of cervical disc space.  X-rays 
of the cervical spine were performed in August 1996 at the 
Lake Hospital, showing narrowing disc space and degenerative 
changes.  These records also note that in October 1996, the 
veteran was experiencing low back pain and he was diagnosed 
in January 1997 with lumbosacral strain.

The veteran also has submitted records of treatment from a 
chiropractor from approximately September and October 1996.  
These records describe the veteran's pain as occurring in the 
left shoulder and neck areas.  They also state that the onset 
of the pain was in April 1989, and that the veteran had 
controlled the symptoms with home exercises, stretches and 
moist heat until May 1996.  Reference to the veteran's 
chiropractor care is noted on one copy of the x-ray report 
from August 1996 described above, on which it is written that 
the x-ray resulted "in many manipulations sacro-iliac joint 
and ancillary therapy by [the veteran's chiropractor] plus 
many weeks of physical therapy by Ohio therapy."  The author 
of this statement is not indicated therein.  No records of 
the referenced therapy were submitted.

Although there are current diagnoses of cervical disc 
degenerative changes and lumbosacral strain, there is no 
evidence in the record of a nexus between these current 
disorders and the veteran's period of service.  Moreover, 
with respect to both diagnoses, there are no treatment 
records until 1996; therefore, continuity of symptomatology 
from service until the present diagnoses is not shown.  The 
recent treatment records contain no indication that symptoms 
have occurred since service.  To the contrary, it is noted in 
the chiropractic records that the onset of symptoms was April 
1989.  Given the over 40-year lapse in time between the 
veteran's in-service back injuries and any treatment or 
diagnosis of a back disorder, a competent medical opinion 
linking the current disorders to service is necessary to 
satisfy the nexus element of a well-grounded claim.  In the 
absence of a nexus between the current back disorder and the 
veteran's period of service, the claim is not well grounded 
and must be denied.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

The claim having been reopened and found not well grounded, 
entitlement to service connection for a back disorder is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 


